   Case 2:19-cr-00144-SDW Document 23 Filed 12/16/20 Page 1 of 2 PageID: 54
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Joshua Rodriguez                                                      Cr.: 19-00144-001
                                                                                       PACTS #: 3443751

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/03/2019

Original Offense:   Count One: Conspiracy To Distribute Controlled Substance, 21:846

Original Sentence: 6 months imprisonment, 60 months supervised release

Special Conditions: Special Assessment - $100, Substance Abuse Testing, Location Monitoring Program,
Drug Treatment, Life Skills Counseling, Education/Training Requirements

Type of Supervision: Supervised Release                        Date Supervision Commenced: 12/20/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1.                   Joshua Rodriguez violated the special condition of supervised release “You
                       must refrain from the illegal possession and use of drugs, including prescription
                       medication not prescribed in your name.”


                       On December 9, 2020, Mr. Rodriguez admitted to using methamphetamine on
                       December 6, 2020. Mr. Rodriguez has a history of methamphetamine use and
                       stated that he relapsed as a coping mechanism. He stated that he has been
                       stressed because of his relationship with his mother and his living environment.


U.S. Probation Officer Action:
Our office referred Mr. Rodriguez to short-term inpatient substance abuse treatment program to help
stabilize his behaviors. He is awaiting enrollment. We respectfully ask that this notice serve as a written
reprimand. Our office will immediately notify the Court of any additional non-compliance.
   Case 2:19-cr-00144-SDW Document 23 Filed 12/16/20 Page 2 of 2 PageID: 55
                                                                                        Prob 12A – page 2
                                                                                         Joshua Rodriguez



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Maria Goodwater/SGM


                                                         By:   MARIA GOODWATER
                                                               U.S. Probation Officer

/ mg

APPROVED:

Suzanne Golda-Martinez                 12/15/2020
SUZANNE GOLDA-MARTINEZ                          Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                          s/Susan D. Wigenton, U.S.D.J.
                                                                Signature of Judicial Officer


                                                         December 16, 2020
                                                                         Date
